Beasley, Judge.
Application was granted to Troup County Board of Education, the employer, and the Commissioner of the Department of Labor to appeal the Superior Court’s reversal of the decision of the Department of Labor Board of Review which had affirmed the hearing officer’s finding that Daniel was disqualified for unemployment compensation under OCGA § 34-8-158 (2), failure to obey orders, rules, or instructions or failing to perform duties for which employed.
Daniel was employed by the board as a teacher certified in speech and language pathology from 1976 to 1987. Her teaching certificate expired in August 1987. She was issued a contract for the 1987-1988 school year, contingent upon her maintaining her certificate. The Quality Basic Education Act, OCGA § 20-2-131 et seq., was enacted in 1985 and became effective July 1, 1986. Pursuant to that Act, *371teachers were required for the first time to take a competency examination in their field in order to renew their certification. OCGA § 20-2-200 (b). “No such personnel shall be employed in the public schools of this state unless they hold certificates issued by the state board certifying their qualifications. . . .” OCGA § 20-2-200 (a).
Decided April 19, 1989.
Lewis & Taylor, John M. Taylor, for appellants.
Michael J. Bowers, Attorney General, Wayne P. Yancey, Senior Assistant Attorney General, Lillian M. Moy, Carmen L. Toussignant, for appellee.
Daniel took the test in February, May, and August 1987 but did not pass. After discussing this with her superiors, she was advised that a resignation would be more beneficial to her than dismissal. She tendered her letter of resignation on August 20, 1987 and applied for unemployment compensation. The claims examiner found she had been discharged but was ineligible because she “did not take full advantage of opportunities for being recertified.” This was affirmed by the administrative hearing officer and the Board of Review on the basis that “she took the test on only three occasions and she could have taken the test on several other occasions but did not.”
For the reasons fully set out in the superior court order and reiterated by this court in Tanner v. Golden, 189 Ga. App. 894 (377 SE2d 875) (1989) we affirm.

Judgment affirmed.


Carley, C. J., and McMurray, P. J., concur.